ORDER
PER CURIAM.
Michael Strauser (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In that motion, Movant sought to vacate convictions of assault in the first degree, Section 565.050, RSMo 2000; armed criminal action, Section 571.015, RSMo 2000; and making a false report, Section 575.080, RSMo 2000, for which Movant was sentenced to consecutive terms of eleven and four years’ imprisonment in the Missouri Department of Corrections for assault and armed criminal action and ordered to pay a fine of $500 for making a false report.
Appellate review of the denial of a motion for post-conviction relief is limited to whether the findings of fact and conclusions of law issued by the motion court are clearly erroneous. Rule 29.15(k); Payne v. State, 21 S.W.3d 843, 844 (Mo.App. E.D. 1999). The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).